United States Court of Appeals
                          For the Eighth Circuit

                    ___________________________

                            No. 18-2225
                    ___________________________

                           Patricia Ann Riniker

                   lllllllllllllllllllllPlaintiff - Appellant

                                      v.

              Commissioner, Social Security Administration

                   lllllllllllllllllllllDefendant - Appellee
                                  ____________

                Appeal from United States District Court
               for the Northern District of Iowa - Dubuque
                              ____________

                        Submitted: April 11, 2019
                          Filed: April 19, 2019
                              [Unpublished]
                              ____________

Before COLLOTON, WOLLMAN, and KELLY, Circuit Judges.
                       ____________

PER CURIAM.
       Patricia Ann Riniker appeals the district court’s1 affirmance of a decision
denying her disability insurance benefits, which we review de novo. See Combs v.
Berryhill, 878 F.3d 642, 645-46 (8th Cir. 2017) (ensuring that substantial evidence
on record as whole supports decision). We agree with the district court that because
the administrative law judge (ALJ) gave several valid reasons for discounting
Riniker’s subjective complaints, any error based on the ALJ’s failure to mention her
work history in his credibility analysis was harmless. See Bryant v. Colvin, 861 F.3d
779, 782-83 (8th Cir. 2017) (this court defers to ALJ’s credibility determination if it
is supported by good reasons and substantial evidence). As to the remaining issues
Riniker raises on appeal, they are new and she has not shown that manifest injustice
would result if this court declines to consider them. See Gragg v. Astrue, 615 F.3d
932, 938 (8th Cir. 2010) (declining to consider issue not raised in district court as
appellant made no showing that manifest injustice would otherwise result). The
judgment is affirmed.
                        ______________________________




      1
      The Honorable Kelly K. E. Mahoney, United States Magistrate Judge for the
Northern District of Iowa, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-